AO 450 (GAS Rev lO/O3)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

HAROLD H. RICKS: ROGER SMI'I'H;
SHON BU'['LER; and MAL[K BRANTLEY,
Adrninistrator of the Estate of Leroy

Bra”tley~ Jr'~ IUDGMENT IN A CIVIL CASE
Plaintiffs,
v_ CASE NUMBER: 6:17-cv-89
HANDI-HOUSE MFG. CO.; and DONALD
FLANDERS.
Defendants.

m Jul'y Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its Verdict.

m Decision by Court.'l`his action came before the Court. 'I`he issues have been considered and a decision has been

W”
Approved by:

rendered

IT IS ORDERED AND ADJUDGED

that in accordance With the Order of the Court entered on March 25, 2019, the Court DENIES
Plaintiffs’ motion to add a RICO claim against Mr. Flanders and GRANTS Defendants’ Motions
for Summary Judgment. Judgment is entered in favor of the Defendants, and this civil action stands

CLOSED.

 

 

 

 

 

March 28, 2019 Scott L. Poft
/ /
(By) Deputy Clerk

GAS Rev 1011/03

